DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10,19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, how does the ‘first substrate’ become ‘a second substrate?’  Doesn’t the controller move the first substrate to a second position to preform a second process on ‘the first substrate?’ This is unclear where the second substrate fits in.
Claim 10, the phrase ‘on either side of the first or second platens’ is unclear.  The platens only have one side that processes a wafer.  The back side is not usable and thus the claim is confusing. ‘Either side’ makes it seem there are two sides which doesn’t make sense.
Claim 19 refers to which ‘carrier head?’


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-6, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Togawa-6447385.
Togawa discloses Claim 1. A chemical mechanical planarization apparatus 30, at least a first substrate carrier head system WC1-1 and a second substrate carrier head system WC1-2, each carrier head system comprising: a support 22/33, wherein an axis of rotation extends through the support 22/33; at least one elongated member 11 comprising a first portion and a second portion opposed to the first portion Fig 1,4, wherein the first portion is configured to rotatably connect to the support 22/33 and pivot the elongated member 11 about the axis of rotation relative to the support through an angle of rotation; and at least one carrier head WC1-1,2 configured to connect to the second portion and to hold and process a substrate w; a platen TT1 configured to simultaneously process a first substrate held by the first carrier head system and a second substrate held by the second carrier head system on different areas of the platen (columns 2-3; col5, lines 43-60), and a pad conditioner DR1 capable to sweep across platen  during processing of substrates (col 5, lines 13-35).  
Togawa further discloses 4. The apparatus of Claim 1, further comprising: a second platen TT2; and a controller configured to cause the first carrier head WC1-1 to move the first substrate from a first position allowing a first process to be performed on the first substrate W on a first platen TT1, to a second position (via P1-1,2 and P2-1,2, RB3,4) allowing a second process to be performed on the first substrate on the second platen TT2 (col 19, lines 21-32).  
5. The apparatus of Claim 4, wherein the first and second processes are different (col 19, lines 21-32).  
6. The apparatus of Claim 1, further comprising: a controller configured to place the first substrate carrier head system in an offline state while the second substrate carrier head system remains in a processing state (columns 2-3; col5, lines 43-60).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,11,12,14-17,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa-6447385, alone.
	Regarding claims 2,3 Togawa discloses an angle of 180 degrees but does not disclose the pivot angle being about 270 degrees in a single unrestricted direction. However, the exact angle amount necessary from loader to platen is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.  In other words, the position of the wafer loader/unloader and platen would dictate the number of degrees necessary for the arm to pivot through and therefore pivoting 270 degrees unrestricted would be an obvious design expedient if the position of the elements deemed it necessary and the amount of pivot and unrestricted movement would be obvious to one of ordinary skill in the art. 
Likewise, Togawa discloses 11.  A chemical mechanical planarization system 30, comprising: a first substrate carrier head system WC1-1, comprising (col 5, lines 10-60): a first support 22/33, wherein  a first axis of rotation extends through the first support;  a first elongated member 11 comprising a first portion and a second portion opposed to the first portion (Figs 1,4), wherein the first portion is configured to rotatably connect to the first support 22/33 and pivot the elongated member 11 about the first axis of rotation relative to the first support 22/33 through an angle of rotation (Figs 1,4); and a first carrier head WC1-1 configured to connect to the second portion and to hold and process a substrate W; a second substrate carrier head system WC1-2, comprising: a second support 22/33, wherein a second axis of rotation extends through the second support 22/33; a second elongated member 11 configured to rotatably connect to the second support 22/33 and pivot the second elongated member 11 about the second axis of rotation; and a second carrier head WC1-2 configured to connect to the second portion and to hold and process a second substrate W; and a first platen TT1 configured to polish a surface of each of the first and second substrates W, wherein the first carrier head WC1-1 and the second carrier head WC1-2 are configured to polish the first substrate and the second substrate W on the platen at the same time (columns 2-3; col5, lines 43-60), and a pad conditioner DR1 capable to sweep across platen  during processing of substrates (col 5, lines 13-35). 
Regarding claims 11, 12 Togawa discloses an angle of 180 degrees but does not disclose the pivot angle being about 270 degrees in a single unrestricted direction. However, the exact angle amount necessary from loader to platen is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.  In other words, the position of the wafer loader/unloader and platen would dictate the number of degrees necessary for the arm to pivot through and therefore pivoting 270 degrees unrestricted would be an obvious design expedient if the position of the elements deemed it necessary and the amount of pivot and unrestricted movement would be obvious to one of ordinary skill in the art. 
Togawa further discloses 14. The apparatus of Claim 11, further comprising: a second platen TT2; and a controller configured to cause the first carrier head WC1-1 to move the first substrate from a first position allowing a first process to be performed on the first substrate W on a first platen TT1, to a second position (via P1-1,2 and P2-1,2, RB3,4) allowing a second process to be performed on the first substrate on the second platen TT2 (col 19, lines 21-32).  
Togawa further discloses claim 15. The apparatus of Claim 14, wherein the first and second processes are different (col 19, lines 21-32).  
Togawa further discloses claim 16.  The system of Claim 5, wherein the first process is a bulk removal process and the second process is a fine removal process (col 19, lines 21-32).  
Togawa further discloses claim 17. The system of Claim 11, wherein at least one of the first carrier head and the second carrier head is configured to provide pressure against a substrate to allow the substrate to be processed by a platen (col 5, line 21).  

20. The system of Claim 11, wherein the first carrier head and the second carrier head are further configured to polish a third substrate and a fourth substrate on the platen at different times (columns 2-3; col5, lines 43-60).   
21. The system of Claim 11, wherein the first carrier head and the second carrier head are further configured to stagger processing of the first substrate and the second substrate such that the first substrate is processed for a first length of time before beginning processing of the second substrate (columns 2-3; col5, lines 43-60).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Pallinti-6439981.
Togawa discloses the invention as detailed above re claim 6, but does not disclose wherein the controller is configured to cause the first or second carrier head system to replace a polishing pad of the at least one platen. However, Paliinti teaches a pivot arm 114 of a polishing system having the ability to pick up or drop off a polishing pad 22,26 having platens 56,32, respectively (claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Togawa with replaceable polishing pads, as taught by Laursen, in order to readily change pads when old pads wear out, for more efficient polishing.
Claims 8,9,10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Chen-2007/0141954.
Togawa discloses claim 8, including a load and unload station P1/P2, wherein the at least one elongated member of the first substrate carrier head system comprises a first elongated member 11 (arm extending from pivot 33) (Fig 5) and a second elongated member 11 (opposite the arm extending from pivot 33) and the at least one carrier head of the first substrate carrier head system comprises a first carrier head WC1-1a connected to the first elongated member 11 and a second carrier head WC1-1b connected to the second elongated member 11, wherein the at least one elongated member of the second substrate carrier head system comprises a third elongated member 11 (arm extending from pivot 33) (Fig 5) and a fourth elongated member 11 (opposite the arm extending from pivot 33)  and the at least one carrier head of the second substrate carrier head system further comprises a third carrier head WC1-2a configured to hold a third substrate and connected to the third elongated member 11 and a fourth carrier head WC1-2b configured to hold a fourth substrate and connected to the fourth elongated member 11, wherein the at least one platen comprises a first platen TT1 and a second platen TT2, and wherein the first and second substrate carrier head systems are further configured to independently move the first to fourth carrier heads between the load station, the unload station, the first platen.  Togawa discloses the two platens to be separated and that the elongated members with the four heads WC1-1a,1b,2a,2b have access to one platen but not two platens .  However, Chen teaches at Figs 3A-F and 4A-J wherein the carrier heads 1 and 2 have access to loading/unloading cup and platens 1 and 2. 
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Togawa with a second platen within the first polishing unit PU1 to give the carrier heads WC1-1a,1b,2a,2b access to two platens, as taught by Chen, in order to more thoroughly and efficiently polish wafers without the need to unload and reload at a second polishing unit.
The combination of Togawa and Chen teaches claims 9,10 since Togawa discloses the four carrier heads with wafers and Chen teaches two platens for polishing wafers on carrier heads without the need to be transferred and the heads can be positioned on either platen.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Laursen-2002/0098777.
Togawa teaches the invention as detailed above re claim 11, but does not teach the carrier head having a membrane configured to be pressurized, to allow a substrate to contact and be processed by a polishing pad on a platen. However, Laursen teaches a wafer polishing carrier head 301 having a membrane 314 for allowing regulated pressure within membrane plenums 303 to press wafer against polishing pad for uniform polishing [0042],
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the carrier of Togawa with a membrane, as taught by Laursen, in order to regulate pressure of wafer against polishing pad for enhanced and uniform polishing.
Claims 18, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Smith-6817923.
	Togawa teaches the invention as detailed above, but does not teach wherein the first elongated member is comprised of two linking arms to have synchronized movement to move carrier head.  However, Smith teaches at Fig 4, a substrate handling arm 406 having two links, a first link rotatably connected to support 404 at pivot axis 412 and a second link connected to the first link about a second, parallel axis (shown by arrow in Fig 4) to articulately position substrate 120 in a desired position. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute the single elongated member of Togawa with two linking, pivotally attached arms, as taught by Smith, in order to more precisely position and handle substrate through the process of loading, polishing and unloading for more efficient handling.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar polishing devices with wafer handling mechanisms.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 21, 2022 
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723